ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant’s main complaint herein is relative to the introduction of the testimony of the officer who arrested appellant wherein after such arrest when told that the officer was going to take such two tractors appellant said, “They are mine, go ahead and take them.”
Appellant’s contention herein, sustantiated by the testimony of many witnesses, was to the effect that such tractors were his, and he used many witnesses to establish such fact. The testimony of his mother-in-law who visited his home frequently shows the following:
“Yes, sir, I do know that the same two tractors I referred to awhile ago are the same two tractors and only two tractors he had in his possession until the officers took them away from him. As to where he obtained the tractor which is in controversy in this court at the present time, he got it from Fred Guthrie. * * * Yes, sir, that tractor that was bought from Mr. Fred Guthrie is the identical tractor that is in contro*548versy. * * * As to what I am testifying about is that the the tractor belonged to him.”
The burden of all the defense testimony was that appellant owned this tractor identified by Mr. Hines as his, and had owned same prior to the night of August 5, 1947, it being the night that Mr. Hines missed the same. Appellant claimed to own such tractor since April, 1947, prior to the disappearance of the Hines tractor.
The burden of this defense and the purpose of such testimony was that the tractors belonged to appellant. The testimony objected to being, “They are mine, go ahead and take them,” is but a statement relative to the ownership of appellant and was in line with his defense testimony reiterated by practically all of his dozen or so witnesses. We think such testimony could not have injured him in any way, but actually benefited him in bringing forth his defense which was stoutly maintained by his array of witnesses herein.
We are not in accord with the allegation of error in the officer taking possession of one of the tractors in the absence of a search warrant. Article 325, C. C. P. gives any person the power to seize any personal property which he has reasonable ground to believe had been stolen, and with such property the offender can be taken before a magistrate for examination. It is worthy of note that such seizing officer testified that he had reason to believe one of such tractors was stolen property, and the power to arrest carries with it the power to take the supposed stolen property.
We see no error evidenced herein, and the motion will therefore be overruled.